Citation Nr: 0009635	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1978 
and additional, unverified service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claims of entitlement to service connection for a low back 
disability and a compensable rating for chondromalacia of the 
right knee.  By a rating action in December 1999 the RO 
increased the rating for right knee disability to 10 percent. 


REMAND

On preliminary review of the record it is noted that although 
the veteran claimed, in his January 1998 notice of 
disagreement, that he injured his back during active duty for 
training in 1997, there is no indication that the RO has 
attempted to obtain the complete file of medical records 
related to his National Guard service.  The case must be 
returned to the RO so that those medical records can 
associated with the claims folder if possible, prior to 
appellate review of the service connection claim.  Also on 
remand the RO should verify the veteran's periods of active 
duty for training in 1997.   

With regard to the evaluation of right knee chondromalacia, 
it is noted that the December 1997 VA examination report is 
not in accordance with the directives of the U. S. Court of 
Appeals for Veterans Claims (Court) that a VA rating 
examination must adequately portray functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination. DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The December 1997 VA examiner recorded that the 
veteran complained of soreness in the right knee, with 
associated pain that was increased on standing.  The veteran 
rated the pain as a 6 on a scale of 1 to 10.  However, under 
DeLuca, the medical examiner should be asked to determine 
whether the joint in question exhibited pain, weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability or 
incoordination.  Accordingly, an additional VA orthopedic 
examination is warranted to ensure a fully informed decision 
regarding the veteran's increased rating claim.

Therefore, the case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should verify all the 
veteran's periods of active duty for 
training in 1997.  

3.  The RO should request copies of the 
veteran's complete medical records from 
his National Guard unit, for association 
with the claims folder. 

4.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for right knee disability 
since December 1997.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
pertinent medical records for association 
with the claims folder.

5.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his right knee disability.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies.  All clinical findings 
must be set forth in the examination 
report which must clearly describe all 
manifestations of the service-connected 
disability.  Additionally, the examiner 
should provide the following opinions 
based upon the medical evidence of 
record.  In the event that it is 
determined that any opinion requested is 
not medically feasible, the examiner 
should so state, and set forth the basis 
for that determination.  The examiner 
should be asked to provide an opinion as 
to whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
opinions expressed must be supported by 
reference to the medical evidence of 
record.

6.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

7.  Following the completion all 
requested actions the RO should review 
the veteran's claims for service 
connection for a back disability and 
increased ratings for his right knee 
disability, on the basis of all evidence 
of record, and all applicable law and 
regulations.  In the event it is 
determined that the veteran's service 
connection claim is well-grounded, the RO 
should conduct all development indicated 
prior to a merits review of the issue.  
If any action taken remains adverse to 
the veteran he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



